Exhibit 10.1


FORBEARANCE AGREEMENT
 
THIS FORBEARANCE AGREEMENT (this “Agreement”) is made and entered into as of
March 20, 2009, by and among, BUTLER SERVICE GROUP, INC., a New Jersey
corporation (“Borrower”), the other Credit Parties signatory hereto, the Lenders
signatory hereto and GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation (“GECC”), as Lender and as administrative agent for the Lenders (in
such capacity, the “Agent”) under the Credit Agreement (as hereinafter defined).
 
RECITALS
 
WHEREAS, Borrower, the other Credit Parties, Lenders and Agent are party to that
certain Third Amended and Restated Credit Agreement, dated as of August 29, 2007
(as amended to date, the “Credit Agreement”; capitalized terms used herein and
not defined herein shall have the meanings assigned to them in the Credit
Agreement), pursuant to which the Lenders have made available to Borrower a
revolving loan and other extensions of credit (including letters of credit) in
the original maximum principal amount of $45,000,000; and
 
WHEREAS, on the date hereof, the aggregate outstanding principal balance of the
Revolving Loan is $21,302,641.95; and
 
WHEREAS, Events of Default have occurred and are continuing under Sections
8.1(b), 8.1(c), 8.1(d), 8.1(e), 8.1(f) and 8.1(l) of the Credit Agreement
arising out of (a) Borrower’s failure to comply with the minimum Borrowing
Availability covenant set forth in clause (d)(i) of Annex G of the Credit
Agreement for each of the August 1, 2008, August 15, 2008 and September 12, 2008
testing dates as required to be maintained pursuant to Section 6.10 of the
Credit Agreement, (b) Borrower’s delivery of a Borrowing Base Certificate to
Agent on July 22, 2008 which contained certain information which was untrue or
incorrect, (c) Borrower’s failure to promptly pay and discharge all Charges
payable by it as required by Section 5.2(a) of the Credit Agreement, (d)
Borrower’s failure to deliver to Agent the financial and other information
(other than Borrower’s 10-Q for the Fiscal Quarter ended September 30, 2007)
required by Section 4.1(a) and clause (r) of Annex E of the Credit Agreement to
be delivered on or prior to September 15, 2008, (e) Borrower’s failure to
deliver to Agent the financial and other information required by Section 4.1(a)
and clause (a) of Annex E of the Credit Agreement for the Fiscal Month ended on
September 28, 2008 to be delivered on or prior to October 28, 2008, (f)
Borrower’s failure to deliver to Agent the financial and other information
required by Section 4.1(a) and clause (b) of Annex E of the Credit Agreement for
the Fiscal Month ended on September 28, 2008 to be delivered on or prior to
November 12, 2008, (g) Borrower’s failure to comply with Section 6.1 of the
Credit Agreement, (h) Borrower’s failure to comply with the minimum Borrowing
Availability covenant set forth in clause (d) of Annex G of the Credit Agreement
for the February 6, 2009, March 6, 2009, March 13, 2009 and March 20, 2009
testing dates as required to be maintained pursuant to Section 6.10 of the
Credit Agreement, (i) Borrower’s failure to comply with Section 6.20 of the
Second Lien Credit Agreement, (j) Borrower’s failure to comply with Section 4(f)
of that certain Seventh Amendment to Second Lien Credit Agreement dated as of
December 31, 2008, (k) Borrower’s failure to comply with those certain Side
Letters, dated as of December 23, 2008 and January 15, 2009, respectively, by
and among Agent and the Credit Parties, by failing to enter into definitive
purchase or financing agreement for an asset sale or refinancing by not later
than March 1, 2009, and (l) a Change of Control having occurred under Section
8.1(l) of the Credit Agreement (collectively, the “Existing Events of Default”);
and
 

--------------------------------------------------------------------------------


WHEREAS, as a result of the occurrence and continuance of the Existing Events of
Default, Agent has the right to demand immediate payment of all of the
Obligations, to make demand upon Guarantors for the payment of all of the
Obligations and to exercise any and all rights and remedies available to Agent
and the Lenders at law, in equity or by agreement (including, without
limitation, pursuant to the Security Agreements and the other Loan Documents)
(collectively, "Rights and Remedies"); and
 
WHEREAS, the Borrower recognizes the occurrence and continuance of the Existing
Events of Default; and
 
WHEREAS, the Borrower and Guarantors have each requested that Agent on behalf of
Lenders forbear from the exercise of Agent’s and Lenders’ Rights and Remedies
available under the Credit Agreement as a result of the occurrence of the
Existing Events of Default; and
 
WHEREAS, Agent and Requisite Lenders are willing to grant such forbearance upon
the terms and subject to the conditions and limitations set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing premises and the agreements
and undertakings contained herein, for $10.00, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:


1. Acknowledgments by the Credit Parties.  Borrower and each of the Credit
Parties acknowledges and agrees as follows:
 
(a) Acknowledgment of Default.  That on and as of the Effective Date (as defined
below): (i) Events of Default exist and continue to exist, including, without
limitation, the Existing Events of Default; (ii) timely, adequate and proper
notice (notwithstanding that such notice is not required under Section 8.2 of
the Credit Agreement) of the occurrence of the Existing Events of Default has
been received by Borrower and Guarantors from Agent (and Borrower waives any
requirement that any such notice be in writing); (iii) all grace periods, if
any, applicable to the cure of such Existing Events of Default after receipt of
such notice have expired; (iv) each of said Events of Default was and is
continuing without timely cure by the Borrower or Guarantors; and (v) Agent and
Lenders have not waived in any respect any or all of such Events of Default or
their respective Rights and Remedies with respect thereto.
 
(b) Acknowledgment of Right of Acceleration.  That (i) on and as of the
Effective Date, the Revolving Loan and all accrued and unpaid interest thereon,
together with other outstanding charges permissible under the Credit Agreement,
are due and payable in full, and Agent has the right to accelerate and declare
all Obligations to be immediately due and payable and to make demand upon
Borrower and Guarantors for the payment in full of all Obligations; (ii) such
acceleration and demand for payment is in all respects adequate and proper;
(iii) that Agent on its own behalf, or on behalf of the Lenders, has the right
to exercise all other rights and remedies permitted under the Loan Documents;
and (iv) Borrower waives any and all further notice, presentment, notice of
dishonor or demand with respect to the Obligations.
 
(c) Acknowledgment of Obligations.  That on and as of the Effective Date,
(i) Borrower is indebted to Lenders in the amount set forth in the recitals to
this Agreement, plus costs and fees payable pursuant to and in accordance with
the Credit Agreement; (ii) all such amounts are due and payable in full, without
offset, deduction or counterclaim of any kind or character whatsoever, but are
subject to increase, decrease or other adjustment as a result of any and all
interest, fees and other charges including, without limitation, attorneys’ fees
and costs of collection, which are payable to Agent and Lenders under the Credit
Agreement and the other Loan Documents; and (iii) Agent’s liens and security
interests in the Collateral are fully enforceable, non-avoidable and of first
priority status (provided, that with respect to the Montvale Property Agent’s
liens and security interests are of second priority status subject only to the
lien of the Second Lien Agent).
 

--------------------------------------------------------------------------------


(d) Acknowledgment that Liabilities Continue in Full Force and Effect.  That the
Credit Agreement, the other Loan Documents, and all other respective liabilities
and obligations of Borrower to Agent and Lenders shall, except as expressly
modified herein, remain in full force and effect, and shall not be released,
impaired, diminished or in any other way modified or amended as a result of the
execution and delivery of this Agreement or by the agreements and undertakings
of the parties contained herein.
 
2. Agreement to Forbear.
 
(a) For the period (the “Forbearance Period”) beginning as of the date first
above written and ending on the earlier to occur of (a) 5:00 p.m., New York
time, on April 20, 2009, and (b) termination of this forbearance as provided
herein, Agent and Lenders, without waiving, curing or ceasing the continuance of
the Existing Events of Default, hereby agree to forbear from the exercise of any
of their Rights and Remedies available under the Credit Agreement and the Loan
Documents on account of the Existing Events of Default.  Neither Agent nor
Lenders shall have any obligation to make any Loans, issue, extend or renew, and
Borrower shall not request the issuance, extension or renewal of, any Letters of
Credit or otherwise extend credit to Borrower under the Credit Agreement during
the Forbearance Period.  Lenders have considered and will continue to consider
during the Forbearance Period, in their sole discretion, whether to honor
borrowing requests or requests for issuances of Letters of Credit which shall,
in any case, be made pursuant to and in compliance with the Budget (as
hereinafter defined).  Any past or future Loans to, or issuances of Letters of
Credit for the account of, Borrower should not be considered an agreement,
express or implied, on the part of Lenders to make any additional Loans or to
issue any additional Letters of Credit or an agreement to waive any terms of the
Credit Agreement in the future, including, without limitation, the satisfaction
of conditions precedent to funding.  Agent’s and Lenders’ forbearance provided
for herein shall be effective only with respect to the Existing Events of
Default and shall terminate and cease to be of force and effect, and Agent and
Lenders may exercise all of their respective rights and remedies as may be
available under the Credit Agreement and under applicable law, in Agent’s
discretion by a written notice to Borrower upon or after the occurrence of any
other Default or Event of Default under the Credit Agreement or any Loan
Document (other than the Existing Events of Default) or a Default or Event of
Default under the terms of this Agreement (individually a “Forbearance Default”
and, collectively, the “Forbearance Defaults”).
 
(b) During the Forbearance Period, and provided Agent has not elected to
terminate the Forbearance Period following the occurrence of a Forbearance
Default in its discretion in accordance with the last sentence of Section 2(a)
of this Agreement and that the terms and conditions of this Agreement are
otherwise satisfied, Agent and Lenders agree that Agent shall not accelerate,
nor shall Lenders direct Agent to accelerate, the Obligations owed to Lenders
under the Credit Agreement or otherwise exercise any of their rights and
remedies, in each case, as a result of the Existing Events of Default outlined
herein.
 
(c) Each of the parties hereto agree that any making of Loans or issuances of
additional Letters of Credit in the Lenders’ discretion as described in Section
2(a) of this Agreement, whether now or at any time in the future, shall
constitute Obligations under the Credit Agreement and Overadvances made under
Section 1.1(a)(iii) of the Credit Agreement to protect and preserve the
Collateral and the interests of the Lenders.
 

--------------------------------------------------------------------------------


3. Covenants.
 
(a) From and after the date of this Agreement, the Borrower agrees to expend
funds solely in accordance with a budget attached to this Agreement as Exhibit A
(the “Budget”).  Under no circumstances will the Borrower exceed the total
budgeted amount or the amounts of any expenditures contained in the Budget,
except as authorized in writing by Agent.  The Borrower may amend the Budget,
provided that the Budget, as so amended, has been previously approved by Agent
in writing.
 
(b) Borrower and each other Credit Party agrees to provide to Agent such
resolutions and such other documents, instruments and agreements as Agent may
reasonably request.
 
(c) Each Credit Party covenants and agrees that it will continue to pay all
Charges in accordance with Section 5.2 of the Credit Agreement from and after
the Effective Date, and that such Credit Party will not permit the aggregate
amount of liabilities of the Borrower and the other Credit Parties for unpaid
payroll taxes arising out of payroll paid prior to the date set forth as the
“last payroll payment date” in any Borrower certification to Agent or any Lender
as to the amount of outstanding payroll taxes to exceed $866,300.
 
(d) The Borrower shall deliver to Agent, on a weekly basis no later than 9:00
a.m. (New York time) on each Tuesday, a variance report setting forth the actual
receipts and disbursements to the Budget for such week and a comparison to the
actual receipts and disbursements to the Budget for the prior week.
 
(e) The Borrower acknowledges and agrees that on or prior to the Effective Date
Overadvances have occurred and that non-refundable fees have accrued and are
outstanding in the aggregate amount of $1,500,000 in accordance with Section
1.9(e) of the Credit Agreement (such fees, collectively, the “Overadvance
Fee”).  Notwithstanding the requirements of Section 1.9(e) of the Credit
Agreement, Agent agrees that such Overadvance Fee shall be payable, and Borrower
covenants and agrees that it will pay the Overadvance Fee, on the Commitment
Termination Date.
 
4. Representations and Warranties.  The Borrower and each other Credit Party
represents and warrants to Agent and Lenders that: (i) it has had the
opportunity to consult with counsel, and has been fully advised by legal counsel
of its rights and responsibilities under this Agreement and of the legal effect
hereof; (ii) it has read and fully understands the contents of this Agreement,
and each has freely and voluntarily executed this Agreement; (iii) it is
sophisticated and knowledgeable in financial matters, both generally and with
respect to transactions of the type described in the Loan Documents and the
modification to these transactions to be effected by this Agreement and the
documents, instruments and transactions contemplated thereby; (iv) it has
received and has independently reviewed and evaluated a copy of this Agreement
and all other documents and instruments executed or delivered in connection
therewith, and fully understand the transactions contemplated thereby; (v) it
has made such independent review and evaluation, as well as all other decisions
pertaining to the execution and delivery of this Agreement, without any reliance
upon any oral or written representation, warranty, advice or analysis of any
kind whatsoever from the Released Parties (as defined below), however obtained;
(vi) it has determined, following such independent review and evaluation, that
the benefits of the transactions contemplated by this Agreement are direct and
substantial; (vii) the individual signing this Agreement on behalf of the
Borrower and each other Credit Party is duly authorized and fully empowered to
do so; (viii) the consideration flowing to Borrower and each other Credit Party
under this Agreement is in all respects substantial and sufficient; (ix) this
Agreement has been duly and validly executed and delivered by the Borrower and
each other Credit Party and is the valid and legally binding obligation of the
Borrower, enforceable in accordance with its terms, (x) Agent and Lenders are
authorized to discuss financial and other matters related to the Borrower and
each other Credit Party, (xi) the Borrower and each other Credit Party hereby
restates and renews each and every representation and warranty heretofore made
by it in the Credit Agreement and the other Loan Documents as fully as if made
on the Closing Date and with specific reference to this Agreement and all other
Loan Documents executed and/or delivered in connection herewith, but excluding
therefrom the effect of the Existing Events of Default, and (xii) as of March
19, 2009, the aggregate amount of liabilities of the Borrower and the other
Credit Parties for unpaid payroll taxes equals $866,300, consisting of (i)
$809,364 in liabilities for unpaid payroll taxes arising out of payroll paid
prior to March 16, 2009, and (ii) $56,935 in liabilities for unpaid payroll
taxes arising out of payroll paid on March 19, 2009.
 

--------------------------------------------------------------------------------


5. No Novation.  Nothing in this Agreement shall be construed to constitute a
novation of the Notes or any other Obligations arising under the Loan Documents,
related to any of the Notes, or to release, satisfy, discharge or otherwise
affect or impair in any manner whatsoever: (i) the validity or enforceability of
the Notes or any other Obligations arising under the Credit Agreement or any
other Loan Document; (ii) the charges, liens, pledges, security interests,
assignments and conveyances effected by any agreement securing the Obligations
arising under the Credit Agreement or any other Loan Document, or the priority
thereof; (iii) the liability of Guarantors and Borrower under the Credit
Agreement and all other Loan Documents or any other person that may now or
hereafter be liable under the Credit Agreement and the other Loan Documents or
any agreement securing the same; and (iv) any other security or instrument now
or hereafter held by Agent as security for or as evidence of any of the above
described indebtedness.  Without limiting the foregoing, the parties agree that
Agent and Lenders hereby reserve any and all legal rights and remedies available
to them at law, in equity, under the Credit Agreement and the Loan Documents.
 
6. Strict Compliance.  As a result of Agent and Lenders’ current and prior
accommodations to Borrower, to ensure that there is no misunderstanding and to
provide Borrower with reasonable notice that Agent and Lenders intend to rely on
the exact terms of the Credit Agreement, as amended, Borrower is hereby notified
that Agent and Lenders will insist on strict compliance with the Credit
Agreement, except as otherwise provided herein.
 
7. Outstanding Obligations; Release.
 
(a) Each of Borrower and the other Credit Parties hereby acknowledges and agrees
that as of March 20, 2009, the aggregate outstanding principal amount of the
Revolving Loan is $21,302,641.95 (of which $1,969,516 constitutes the aggregate
outstanding Letters of Credit Obligations), and that such principal amounts are
payable pursuant to the Credit Agreement without defense, offset, withholding,
counterclaim or deduction of any kind.  Borrower, on behalf of itself and the
other Credit Parties hereby releases, acquits, forever discharges and covenants
not to sue GECC, Agent or any of the Lenders, and each and every past and
present subsidiary, affiliate, stockholder, officer, director, agent, servant,
employee, representative, and attorney of GECC, Agent and each Lender
(collectively, the “Released Parties”), from or for any and all claims, causes
of action, suits, debts, liens, obligations, liabilities, demands, losses, costs
and expenses (including attorneys’ fees) of any kind, character or nature
whatsoever, known or unknown, fixed or contingent, which any Borrower or any
other Credit Party may have or claim to have now arising out of or connected
with any act of commission or omission of GECC, Agent or any of the Lenders
existing or occurring prior to the Effective Date or any instrument executed
prior to the Effective Date including, without limitation, any claims,
liabilities or obligations arising with respect to the Obligations evidenced by
the Credit Agreement, the Loans or any of the Loan Documents.  The provisions of
this Agreement shall be binding upon the Borrower and each other Credit Party
shall inure to the benefit of GECC, Agent and each of the Lenders, and shall
likewise be binding upon the Borrower’s and each other Credit Party’s respective
heirs, executors, administrators, successors and assigns.
 

--------------------------------------------------------------------------------


(b) Each Credit Party that is a signatory hereto shall jointly and severally
indemnify and hold harmless each of GECC, Agent, Lenders and their respective
Affiliates, and each such Person’s respective officers, directors, employees,
attorneys, agents and representatives (each, an “Indemnified Party”), from and
against any and all suits, actions, proceedings, claims, damages, losses,
liabilities and expenses (including reasonable attorneys’ fees and disbursements
and other costs of investigation or defense, including those incurred upon any
appeal) that may be instituted or asserted against or incurred by any such
Indemnified Person as the result of credit having been extended, suspended or
terminated under the Credit Agreement, this Agreement or any other Loan Document
and the administration of such credit, and in connection with or arising out of
the transactions contemplated hereunder and thereunder and any actions or
failures to act in connection therewith, including but not limited to, the
enforcement of Agent and Lenders’ rights and remedies under this Agreement, and
any other instruments or documents delivered in connection with this Agreement
and all Environmental Liabilities and legal costs and expenses arising out of or
incurred in connection with disputes between or among any parties to this
Agreement or any of the Loan Documents; provided, that no such Credit Party
shall be liable for any indemnification to an Indemnified Party to the extent
that any such suit, action, proceeding, claim, damage, loss, liability or
expense results from that  Indemnified Party’s gross negligence or willful
misconduct.  To the extent that the undertaking to indemnify set forth in this
paragraph may be unenforceable because it violates any law or public policy,
Borrower, on behalf of itself and the other Credit Parties shall satisfy such
undertaking to the maximum extent permitted by law.  Any liability, obligation,
loss, damage, penalty, cost or expense covered by this indemnity shall be paid
to each Indemnified Party upon demand, and, failing prompt payment, shall,
together with interest thereon at the Default Rate from the date incurred by
each Indemnified Party until paid, be added to the Obligations of the Borrower
and be secured by the Collateral, within the meaning of the Agreement.  The
provisions of this section shall survive the satisfaction and payment of the
other Obligations, the termination of any additional funding by Lenders and the
termination of this Agreement.
 
8. Receipt and Application of Payments.  Borrower acknowledges and agrees that
Agent shall be entitled during the term of this Agreement to accept such
payments and proceeds as are remitted pursuant to any provision of the Loan
Documents or this Agreement, that Agent shall be entitled to apply any and all
such proceeds and payments against the liabilities and obligations owed by
Borrower and Guarantors to Agent and Lenders in such order of application as
Agent in its sole and absolute discretion shall determine proper, and that the
acceptance by Agent of any such proceeds and payments as are remitted pursuant
to the Loan Documents or this Agreement or otherwise shall in no way affect or
impair the status of the Obligations owed to Agent and Lenders by the Borrower
or Guarantors or be deemed to be a waiver of any Event of Default or any
acquiescence therein.
 

--------------------------------------------------------------------------------


9. Events of Default.
 
The following shall constitute Events of Default under this Agreement:
 
(a) The Borrower expends any funds in any manner inconsistent with the Budget.
 
(b) The Borrower or any other Credit Party violates any covenant, representation
or warranty under this Agreement.
 
(c) The Borrower or any other Credit Party violates any covenant, representation
or warranty under the Credit Agreement or any other Loan Document.
 
(d) The commencement by Second Lien Collateral Agent of a Standstill Period (as
such terms are defined in the Intercreditor Agreement).
 
(e) The commencement by the Second Lien Agent or any Second Lien Claimholder (as
such term is defined in the Intercreditor Agreement) of any case, action, claim,
lawsuit, demand, investigation or other  proceeding against any of the Credit
Parties (including without limitation the commencement of an Insolvency or
Liquidation Proceeding (as such terms are defined in the Intercreditor
Agreement) against any of the Credit Parties), or the taking of any action by
the Second Lien Agent or any Second Lien Claimholder in a manner inconsistent
with, or in violation of, the Intercreditor Agreement.
 
(f) Any Event of Default under the Credit Agreement other than an Existing Event
of Default shall occur.
 
In the event any such Event of Default under this Agreement exists, in Agent’s
sole discretion and upon written notice to the Borrower by Agent, Borrower’s
right to any funding under the Credit Agreement shall terminate
immediately.  The provisions of Section 7 of this Agreement shall survive an
Event of Default under this Agreement.
 
10. Effectiveness.  This Agreement shall become effective as of March 20, 2009
(the “Effective Date”) only upon Agent’s receipt of four (4) fully-executed
copies of this Agreement, duly executed and delivered by Agent, Requisite
Lenders, Borrower and each other Credit Party.
 
11. Miscellaneous.
 
(a) Retention of Consultant.  The Borrower has previously retained and, unless
otherwise agreed to by Agent in its sole discretion, covenants and agrees to
continue to retain the services of RAS Management, Inc. (the “Consultant”) to
(i) market the Borrower’s assets, including all real and personal property, for
sale in a manner acceptable to Agent in its reasonable discretion, (ii)
effectuate the sale of the Borrower’s property in a manner reasonably acceptable
to Agent in its sole discretion, and (iii) provide Agent with information
including, without limitation, information concerning offers, proceeds of sales,
and other items concerning the Borrower’s assets as Agent shall request from
time to time.  Each of the Credit Parties irrevocably authorize, and shall
cause, the Consultant to (x) disclose to Agent and Lenders the nature or content
of any oral or written communication prepared by the Consultant or any
information gained from the inspection of any record or document of such Credit
Party by the Consultant and (y) communicate with Agent and Lenders concerning,
and disclose fully and promptly to Agent and the Lenders and their respective
representatives, all developments in connection with the efforts of the Credit
Parties and the Consultant described herein.
 

--------------------------------------------------------------------------------


(b) Entire Agreement; Amendments.  This Agreement reflects the entire
understanding of the parties with respect to the subject matter herein contained
and supersedes any prior agreements, whether written or oral, in regard
thereto.  This Agreement may not be amended or modified and the Forbearance
Period extended unless agreed to in writing executed by all parties signatory to
this Agreement or as may otherwise be provided for under the terms of the Credit
Agreement and the other Loan Documents.  This Agreement shall constitute a Loan
Document for all purposes under the Credit Agreement.
 
(c) Full Force and Effect.  Except as expressly modified herein, all terms of
the Loan Documents, including the Credit Agreement and Guaranties, shall be and
shall remain in full force and effect and shall constitute the legal, valid,
binding and enforceable obligations of Borrower and Guarantors, as applicable,
to Agent and Lenders.
 
(d) No Waiver.  This Agreement is not intended to operate as, and shall not be
construed as, a waiver of any Event of Default, including the Existing Events of
Default, whether known or unknown to Agent or Lenders, as to which all rights of
Agent and Lenders, including all rights of foreclosure, shall remain reserved.
 
(e) GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE AND ANY APPLICABLE LAWS
OF THE UNITED STATES OF AMERICA.
 
(f) WAIVER OF RIGHT TO JURY TRIAL.  THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG AGENT, LENDERS AND ANY
CREDIT PARTY ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH, THIS AGREEMENT.
 
(g) Counterparts.  This Agreement may be executed in multiple counterparts, each
of which shall be an original and all of which, taken together, shall constitute
but one and the same agreement among the parties.
 
(h) Binding Nature.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
 
(i) Captions.  The captions to the Sections and paragraphs of the Agreement are
for the convenience of the parties only, and are not a part of this Agreement.
 
(j) Time of the Essence.  Time is of the essence under this Agreement.
 
(k) No Third-Party Beneficiaries.  The parties agree that no such third-party
beneficiaries are intended under this Agreement, and, except as expressly set
forth herein, nothing in this Agreement shall create any rights for or in any
person or entity who is not a party to this Agreement.
 

--------------------------------------------------------------------------------


(l) Notice.  Any notices required to be provided to Agent shall be served upon:
 
If to Agent or GECC, at
General Electric Capital Corporation
201 Merritt 7
P.O. Box 5201
Norwalk, CT  06856-5201
Attention: James Kaufman
Telephone No.:  (203) 229-1832
Telecopier No.:  (203) 567-8200
 
with copies to:
 
Paul, Hastings, Janofsky & Walker LLP
75 E. 55th St.
New York, NY 10022
Attention:  Richard Denhup
Telephone No.:  (212) 230-5161
Telecopier No.:  (212) 318-6366


General Electric Capital Corporation
201 Merritt
P.O. Box 5201
Norwalk, CT  06856-5201
Attention:  Corporate Counsel-Commercial Finance
Telephone No.:  (203) 956-4381
Telecopier No.:  (203) 956-4259


Any notices required to be provided to the Borrower shall be served upon:
 
Butler Service Group, Inc.
110 Summit Avenue
Montvale, NJ  07645
Attention: Ron Uyematsu
Telephone No.:  (310) 591-8731
Telecopier No.:  (201) 573-9723
 
with a copy to:
 
Moses & Singer LLP
The Chrysler Building
405 Lexington Avenue
NY, NY 10174-1299
Attention:  Jeffrey M. Davis
Telephone No.: (212) 554-7837
Telecopier No.: (917) 206-4337
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have hereunto set their hands effective as of
the date first above written.
 
[Signature Pages Follow]
 

--------------------------------------------------------------------------------


 
 

  BUTLER SERVICE GROUP, INC., as Borrower          
 
By:
/s/ Gerald P. Simone      
Name: Gerald P. Simone
Title: SVP Finance & Accounting
                 

 

  GENERAL ELECTRIC CAPITAL CORPORATION, as Agent and Lender          
 
By:
/s/ Dave Kopchick       Name: Dave
Kopchick                                                        
Title:   Duly Authorized Signatory
                 




The following Persons are signatories to this Amendment in their capacity as
Credit Parties and not as Borrower.
 


 
BUTLER INTERNATIONAL, INC.
BUTLER SERVICES INTERNATIONAL, INC.
BUTLER TELECOM, INC.
BUTLER PUBLISHING, INC.
BUTLER OF NEW JERSEY REALTY CORP.
BUTLER SERVICES, INC.
BUTLER UTILITY SERVICE, INC.
BUTLER RESOURCES, LLC
 
By: /s/ Gerald P. Simone
Name: Gerald P. Simone
Title: SVP Finance & Accounting